Order entered January 3, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-13-00958-CV

                            LAKEITH AMIR-SHARIF, Appellant

                                                  V.

      TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-7655

                                              ORDER
       We DENY appellant’s January 2, 2014 motion requesting the Court to take judicial

notice. Pursuant to this Court’s order dated December 13, 2013, appellant shall file his brief on or

before JANUARY 31, 2014. We caution appellant that if he fails to file a brief on or before

JANUARY 31, 2014, the appeal will be dismissed for want of prosecution without further

notice. See TEX. R. APP. P. 38.8(a)(1).




                                                         /s/   DAVID LEWIS
                                                               JUSTICE